STATE OF MISSOURI)
) SS.
COUNTY OF BUTLER)

IN THE CIRCUIT COURT OF THE COUNTY OF BUTLER

STATE OF MISSOURI
JAMES PATRICK TRENTELMAN, and )
PATIRCIA J. TRENTELMAN, )
)
Plaintiffs, )
)
vs. ) CASE NO. 20BT-CV00876

)

CHRIS ROBERT DEMOS, and ) CIVIL DIVISION
NICKEL EXPRESS, INC., )
)
Defendants. )

PLAINTIFFS’ ANSWERS TO DEFENDANT NICKEL EXPRESS, INC.’S
FIRST SET OF INTERROGATORIES

COMES NOW Plaintiffs James P. Trentelman and Patricia J. Trentelman, by and through
their attorney, Matthew S. Edmundson of the law firm of Edmundson, Innes & Warren, LLC, and
for their Answers to Defendant Nickel Express, Inc.’s First Set of Interrogatories, pursuant to
Missouri Supreme Court Rule 57.01(c), respectfully answers as follows:

1. BACKGROUND

With regard to Plaintiff James Patrick Trentelman, please state:
(a) The name and address of the person or persons answering these
interrogatories;

(b) — His/her relationship to Plaintiff; and
(c) His/her position of employment.

ANSWER:
(a) James Patrick Trentelman
6365 State Highway 142
Poplar Bluff, Missouri 63901
(b) Self

(c) Self-employed

\ EXHIBIT

taddies

——__B___
2. BACKGROUND
With regard to Plaintiff Patricia J. Trentelman, please state:

(a) | The name and address of the person or persons answering these
interrogatories;

(b) _—_ His/her relationship to Plaintiff; and

(c) His/her position of employment.

ANSWER:
(a) Patricia J. Trentelman
6365 State Highway 142
Poplar Bluff, Missouri 63901
(b) Self

(c) Self-employed

3. PHOTOGRAPHS, ETC.

 

State whether there exist photographs, videotapes, or movies with respect to the project,
work, and damage which are the subject of Plaintiffs’ Petition. If so, state the following:

(a) Describe each photograph, video or movie; and
(b) Please produce the photos.

ANSWER: _ Will supplement.

4, WITNESSES

State whether you know of any witnesses who claim to have statements or heard any
statements or comments made by Defendant or any employee or agent of Defendant concerning
any aspect of the project which is the subject of Plaintiffs’ Petition, If your answer is “YES,”
please state the names and addresses of all such persons and state verbatim all such statements or

comments.
ANSWER: April D. Gibson
316 Iris Street
Piedmont, Missouri 63957

Please see attached crash report.

5. EXPERT WITNESS
List and identify each person Plaintiffs endorse as an expert witness in this matter, stating
for each:
(a) List:

(i) Name;

(ii) Address;

(iii) | Occupation;

(iv) Place of employment;

(v) Qualifications to give an opinion; (if such information is
available on expert’s curriculum vitae you may attach a
copy thereof in lieu of answering this interrogatory subpart);

(b) With respect to each expert listed, please state the subject matter on which
the expert testified and the expert’s hourly deposition fee.

(c) Identify each non-retained expert witness, including a party, who provided
expert witness opinion testimony for Plaintiffs at or prior to the arbitration
by providing the expert’s name, address and field of expertise. State also
any opinions the expert offered at the arbitration.

ANSWER: None at this time; however, I reserve the right to supplement these
answers at a later date.
6. SETTLEMENTS
Have Plaintiffs received any payments, settlement monies or other thing of value from
any person, company, firm, corporation or insurance company involved in this occurrence as a
settlement, in whole or in part, of their claims, and if so, state the following:
(a) - The name and address of the person, firm, association, company,
corporation, or insurance company from whom any such settlement

was made;
(b) The name and address of the person, firm, association, company, or
ANSWER: None.

(c)
(d)

(e)

insurance company on whose behalf any such settlement was made;

The amount or value of any such settlement or payments;

Whether any forms or papers (settlement documents), were executed and
described and identify the nature of any such papers or documents; and
If you do not possess or have access to the papers or forms (settlement
documents) mentioned in part (d) above, then state the name and address
of the person, firm, association, company or corporation that has
possession of said papers or forms (settlement documents).

7. AMOUNT CLAIMED

Pursuant to R.S.Mo. 509.050, what dollar amount of damages are Plaintiffs seeking as

compensation as damages for each count of Plaintiffs’ Petition?

ANSWER:

$50,000 for the loss of truck

$1,200 for license and registration
$8,000 per year insurance premiums
$550 per month payment on note
$2,500 for towing and storage
$431,290.74 in lost wages.

8. ITEMS OF DAMAGE

Please identify each specific item of damage to Plaintiffs’ truck which Plaintiffs allege

were the result of the collision referenced in Plaintiffs’ Petition, and for each such item, please

state:

(a)
(b)
(c)
(d)

(e)

The specific condition, deterioration or damage;

The specific location of each such condition, deterioration or damage,

Whether any estimate for the cost of repair or such condition, deterioration

or damage has been made;

The name and address of the person or company that has provided and/or

furnished any such estimate of repair;

If any such condition has already been repaired, please state:

(i) The name and address of the person or company that made such
repair; and

(ii) | The cost of said repair;
(f) Any and all documents to support these claims of damage.

ANSWER: Please see attached estimate.

9. INSURANCE
State whether or not any insurance company has an interest, including any subrogation
interest, in the outcome of this litigation against Defendant. If so, state the following:
(a) Name of the insurance company;
(b) | Whether the insurance company is a stock company or a mutual company;
(c) Name of the insured;
(d) Type of insurance;
(e) Effective policy;
(f) Policy number;
(g) The amount of said company’s interest.

ANSWER: None.

10. Please state the exact amount paid by Plaintiffs or Plaintiffs’ insurer to repair
Plaintiffs’ truck.

ANSWER: None.

11. Please state whether Plaintiffs have incurred any costs for repair or remediation of
Plaintiffs’ truck as referenced in Plaintiffs’ Petition, and if so, please state:
(a) The amounts paid for said repair, remediation or cleanup;
(b) The name and address of the person or company that performed
said repair, remediation or cleanup;

(c) Describe in detail the actual work performed.

ANSWER: Please see attached estimate.
Case: 1:20-cv-00204-SNLJ Doc. #: 1-2 Filed: 09/24/20 Page: 6 of 7 PagelD #: 69

12. Please state whether Plaintiffs have received any bids or proposals for repair or
remediation for damage to the truck alleged in Plaintiffs Petition, and if so, please state:

(a) The amounts paid for said repair, remediation or cleanup;

(b) The name and address of the person or company that performed
said repair, remediation or cleanup;

(c) Describe in detail the actual work performed.

ANSWER: Please see attached estimate.

Respectfully submitted,

EDMUNDSON, INNES & WARREN, LLC
Attorneys and Counselors at Law

By: /s/Matthew §. Edmundson
Matthew S. Edmundson - #47964
201 North Main, Suite A
Poplar Bluff, Missouri 63901
Phone # 573/785-0127
Fax # 573/785-0227
matt@edmundsonlawfirm.com
ATTORNEYS FOR PLAINTIFFS.
Case; 1:20-cv-00204-SNLJ Doc. #: 1-2 Filed: 09/24/20 Page: 7 of 7 PagelD #: 70

STATE OF MISSOURI )
) ss.
COUNTY OF BUTLER  )

a
l, p Gal eh ( remkeh NAoHawful age, being duly sworn, on my oath, state
that | am the Plaintiff named above; that the facts stated therein are true and correct according

to the best knowledge and belief of Plaintiff.

 

Subscribed and sworn to before me this Hn Oday of Ave vst 1
2020. Of

 
    

MY COMMISSION EXPIRES:
Ole (20/2099,

ROBERTA J. CARTER
Notary Public - Notary Seal

Ripley County - State of Missouri

Commission Number 14406828

qf My Commission Expires Jun 20, 2022

 
   
      
